Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
11, 2015.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-15-00286-CV



   IN RE JOINER BAY ESTATE, LLC, CARL JOINER, AND COLENE
                       JOINER, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              334th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-40057

                        MEMORANDUM OPINION

      On April 1, 2015, relators Joiner Bay Estate, LLC, Carl Joiner, and Colene
Joiner filed a petition for writ of mandamus in this court. See Tex. Gov’t Code
Ann. § 22.221 (West 2004); see also Tex. R. App. P. 52. In the petition, relators
ask this court to compel the Honorable Grant Dorfman, presiding judge of the
334th District Court of Harris County, to set aside his (1) February 6, 2015 order
setting aside his November 24, 2014 dismissal of the underlying case; and (2)
March 25, 2015 order granting real party in interest’s motion for new trial and
motion to reopen discovery.

      Relators have not shown that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.


                                     PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.




                                        2